DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being  by BAEK et al. (US 2021/0297937).
Regarding claim 9, Baek discloses a network device (p. [0088]), comprising: a transceiver; a processor; and a memory for storing a computer program (p. [0088]), wherein the processor is configured to call and run the computer program stored in the memory, 

wherein the first information is used to indicate an identifier of at least one cell corresponding to a network type supported by the terminal device (p. [0040]-[0041], [0010]; the 5G-RAN broadcasts via the base station system information (i.e., first information) that includes identification information (i.e., identifier) from a SIB message that allows the terminal to determine the type of network, for example a type B cellular network corresponding to a “standalone non-public network”), 
wherein the network type is a Stand- alone Non-Public Network (SNPN) network (p. [0010]; the type B cellular network corresponds to a “standalone non-public network”), and Atty. Dkt. No. 10060-01-0131-US-4-Zhe FU Reply to Office Action of December 03, 2021Application No. 17/459,778 wherein the identifier  is an identifier of the SNPN network (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network).
Regarding claim 11, Baek discloses the network device according to claim 9, Baek discloses wherein the identifier of the SNPN network is a PLMN+Network ID (NID) identifier (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. in view of TIWARI et al. (US 2020/0396792).
	Regarding claim 1, Baek discloses a method for cell selection, comprising: 
obtaining, by a terminal device, an identifier of at least one cell corresponding to a network type supported by the terminal device (p. [0040]-[0041], [0010]; the terminal receives identification information (i.e., identifier) from a SIB message that allows the terminal to determine the type of network, for example a type B cellular network corresponding to a “standalone non-public network” and thus determine that a private network is available for selection – p. [0054]); and 
wherein the network type is a Stand- alone Non-Public Network (SNPN) network (p. [0010]; the type B cellular network corresponds to a “standalone non-public network”), and 
wherein the identifier of the SNPN network (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network). 
But, Baek does not particularly disclose determining, by the terminal device according to the identifier of the at least one cell, a target cell for cell selection or cell reselection. 
However, Tiwari teaches determining, by the terminal device according to the identifier of the at least one cell, a target cell for cell selection or cell reselection (p. [0142]; when the UE can Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Baek with the teachings of Tiwari, since such a modification would allow the terminal to camp on cells corresponding to the network type detected based on the identifier.  
Regarding claim 3, the combination of Baek and Tiwari disclose the method according to claim 1, Baek discloses wherein the identifier of the SNPN network is a PLMN+Network ID (NID) identifier (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network).
Regarding claim 5, Baek discloses a terminal device (Fig. 3, UE 300), comprising: a processor; and a memory for storing a computer program (p. [0083]), wherein the processor is configured to call and run the computer program stored in the memory, Atty. Dkt. No. 10060-01-0131-US-3 -Zhe FU Reply to Office Action of December 03, 2021Application No. 17/459,778 
wherein the processor is configured to obtain an identifier of at least one cell corresponding to a network type supported by the terminal device (p. [0040]-[0041], [0010]; the terminal receives identification information (i.e., identifier) from a SIB message that allows the terminal to determine the type of network, for example a type B cellular network corresponding to a “standalone non-public network” and thus determine that a private network is available for selection – p. [0054]), 
wherein the network type is a Stand- alone Non-Public Network (SNPN) network (p. [0010]; the type B cellular network corresponds to a “standalone non-public network”), and 
wherein the identifier of the at least one cell is an identifier of the SNPN network (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network).

However, Tiwari discloses wherein the processor is further configured to determine a target cell for cell selection or cell reselection according to the identifier of the at least one cell (p. [0142]; when the UE can support the SNPN, the UE registers with the SNPN and camps on the SNPN cells). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Baek with the teachings of Tiwari, since such a modification would allow the terminal to camp on cells corresponding to the network type detected based on the identifier.  
Regarding claim 7, the combination of Baek and Tiwari disclose the terminal according to claim 5, Baek discloses wherein the identifier of the SNPN network is a PLMN+Network ID (NID) identifier (p. [0010], [0041] lines 10-end; the type B network is identified through the PLMN ID + private network ID that corresponds to a SNPN network).

7.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. in views of TIWARI et al. and PALANKI et al. (US 8,750,870).
Regarding claim 4, the combination of Baek and Tiwari disclose the method according to claim 1, but does not particularly disclose wherein the obtaining, by the terminal device, the identifier of the at least one cell corresponding to the network type supported by the terminal device comprises: obtaining, by the terminal device, an identifier of at least one cell that the terminal device has accessed in history.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Baek and Tiwari with the teachings of Palanki, since it would allow the terminal to detect a previously visited cell based in part of the stored history of cells.
Regarding claim 8, the combination of Baek and Tiwari disclose the terminal device according to claim 5, but does not particularly disclose wherein the processor is configured to: obtain an identifier of at least one cell that the terminal device has accessed in history.
However, Palanki discloses wherein the processor is configured to: obtain an identifier of at least one cell that the terminal device has accessed in history (col. 12, lines 10-19). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Baek and Tiwari with the teachings of Palanki, since it would allow the terminal to detect a previously visited cell based in part of the stored history of cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643